    Case 2:21-cv-06106-DMG-AGR Document 19 Filed 09/16/21 Page 1 of 3 Page ID #:163

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         September 16, 2021


       No.:                      21-56011
       D.C. No.:                 2:21-cv-06106-DMG-AGR
                                 Eric Holloway, et al v. Centinela Skilled Nursing West,
       Short Title:
                                 et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:21-cv-06106-DMG-AGR Document 19 Filed 09/16/21 Page 2 of 3 Page ID #:164




                   UNITED STATES COURT OF APPEALS
                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                              SEP 16 2021
                                                             MOLLY C. DWYER, CLERK
                                                              U.S. COURT OF APPEALS




   ERIC HOLLOWAY, deceased, by            No. 21-56011
   and through his legal representative
   and successor-in-interest, Shalimah
                                          D.C. No. 2:21-cv-06106-DMG-AGR
   Abdullah; SHALIMAH ABDULLAH,
   individually,                          U.S. District Court for Central
                                          California, Los Angeles
               Plaintiffs - Appellees,
                                          TIME SCHEDULE ORDER
     v.

   CENTINELA SKILLED NURSING
   & WELLNESS CENTRE WEST,
   LLC, a California Skilled Nursing
   Facility, DBA Centinela Skilled
   Nursing & Wellness Centre West;
   BRIUS MANAGEMENT CO., a
   California company,

               Defendants - Appellants,

   and

   TAMAR RECHNITZ, an individual;
   DOES, 1-25, inclusive; SAIDAH
   HOLLOWAY, an individual, nominal
   defendant; AKBAR ABDULLAH, an
   individual, nominal defendant;
   RIHEIM HOLLOWAY, an
   individual, nominal defendant,

               Defendants.
Case 2:21-cv-06106-DMG-AGR Document 19 Filed 09/16/21 Page 3 of 3 Page ID #:165

  The parties shall meet the following time schedule.

  Thu., September 23, 2021 Appellant's Mediation Questionnaire due. If your
                           registration for Appellate CM/ECF is confirmed after
                           this date, the Mediation Questionnaire is due within
                           one day of receiving the email from PACER
                           confirming your registration.
  Mon., November 15, 2021 Appellant's opening brief and excerpts of record
                          shall be served and filed pursuant to FRAP 31 and
                          9th Cir. R. 31-2.1.
  Wed., December 15, 2021 Appellee's answering brief and excerpts of record
                          shall be served and filed pursuant to FRAP 31 and
                          9th Cir. R. 31-2.1.

  The optional appellant's reply brief shall be filed and served within 21 days of
  service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

  Failure of the appellant to comply with the Time Schedule Order will result in
  automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
